IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA, Case No. 18-cr-24-1-JPS

Plaintiff, MOTION TO

OF IMPRIS ‘aNEiSt
MEMORANDU Ea

FILED
lerk-of-Gourt

 

vs.

 

       

 

KARL SCHNEIDER, |
| C

 

ee ee et ee ee ee ee ee

Defendant.

 

MOTION TO REDUCE TERM OF IMPRISONMENT

Defendant Karl Schneider respectfully moves the Court pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) to reduce his term of imprisonment by 14 months (or such other
amount as the Court deems just) to account for the extraordinarily harsh prison
conditions Defendant experienced for an extended period of time during the
COVID-19 pandemic. This motion is based on the attached memorandum in support
and the entire record of these proceedings.

MEMORANDUM IN SUPPORT

I. Introduction

This motion asks the Court to reduce Defendant's term of imprisonment by 14
months in light of the conditions to which Defendant has been subjected since
April 1, 2020 -- the date when Defendant's prison, Sandstone Federal Correctional
Institution, instituted what the Bureau of Prisons has termed “modified

operations," which were aimed at safeguarding prisoners against COVID-19
infection. However well intentioned these measures may have been, these measures
subjected Defendant to conditions that were orders of degrees harsher then what
this Court could have reasonably anticipated when it weighed the 18 U.S.C. § 3553

factors and sentenced Defendant to a term of imprisonment.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page1of12 Document 85
Moreover, these harsh conditions -- which, again, were aimed at safeguarding
prisoners -- were, in fact, entirely ineffective in safeguarding Defendant
against infection. As is argued in detail herein, these circumstances constitute
the "extraordinary and compelling reasons" required to trigger relief under 18
U.S.C. § 3582. And there is no serious question that the remaining elements of
18 U.S.C. § 3582 relief are satisfied here. Based on the foregoing and below,
the Court should grant Defendant's motion.

II. Background

On March 13, 2020, President Trump declared a national emergency based on
the COVID-19 global pandemic. See Proclamation on Declaring a National Emergency
Concerning the Novel Coronavirus Disease (COVID-19) Outbreak, The White House
(March 13, 2020),
https: //www.whi tehouse.gov/presidential-actions/proclamation-declaring-natio-
nal-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/. On April
3, 2020, Attorney General William P. Barr exercised his emergency authority under
Section 12003(b)(2) of the CARES Act, Pub. L. No. 116-136, and found that
emergency conditions caused by the COVID-19 virus exist within the Bureau of
Prisons. Attorney General Barr's finding caused the Bureau of Prisons to
implement what it termed “modified operations".

Defendant is housed at Sandstone Federal Correctional Institution in
Sandstone, Minnesota. At Sandstone, modified operations began with inmates being
confined to their units 24 hours a day, seven days a week. Visitation with
family members, religious services, education programming, counseling services
and drug abuse treatment programs, recreation/exercise and vocational-technical

classes were all cancelled.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 2of12 Document 85
Inmates had no access to fresh air, sunlight or exercise, no access to
programming opportunities to reduce their risk of recidivism, no opportunity to
attend to their spiritual needs and no opportunity to see their parents,
children, spouses, or friends.

Over time, Sandstone would from time-to-time provide inmates with
incremental access to out-of-unit activities. For example, inmates were
eventually allowed one hour of access to exercise opportunities per week. But
any time there was an incident relating to COVID-19 at Sandstone, the institution
would revert back to the default state of confining inmates to the housing units
around the clock.

Since April 1, 2020, Defendant has had, at best, minimal access to fresh
air, sunlight, and exercise, programming opportunities to reduce his risk of
recidivism, access to visitation, and the ability to participate in religious
services. The conditions at Sandstone which have prevailed since April 1, 2020
can accurately be described as mere human warehousing.

Defendant does not intend that the foregoing be construed as an attack on
Sandstone officials. COVID-19 presented an impossible problem for prison
officials overseeing institutions, such as Sandstone, where the inmates live in
dense, dormitory-style housing. Infection from the virus was the inevitable fate
of virtually every inmate who was not offered home confinement via the CARES Act
or compassionate release via 18 U.S.C. § 3582. The only real question was how
long it would take a staff member to be infected and pass that infection along to
even one inmate. From there, the impossibility of social distancing
all-but-guaranteed the spread of the highly virulent COVID-19.

In Defendant's case, Defendant made it until December 2020 before
contracting COVID-19. Indeed, all but a very small handful of inmates at

Sandstone contracted the virus.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 3of12 Document 85
Sandstone nevertheless continues to be under an only slightly relaxed
version of modified operations. The Bureau of Prisons has not communicated to
Sandstone inmates when they can expect to return to ordinary operations.
Sandstone officials appear to be acting conservatively in light of an entirely
preventable inmate COVID-19-related death.

Thus, Defendant's term of imprisonment since April 1, 2020, has largely
consisted of sitting on his bunk bed, eating, socializing with his fellow inmates
and waiting to contract COVID-19 (and then recovering from COVID-19). Defendant
has been deprived of access to family visits, fresh air and exercise, education
and other rehabilitation opportunities, opportunities for worship and re-entry
programming -- all while being housed in conditions that violated CDC guidelines,
which resulted in Defendant's infection with a deadly disease. According to an
inmate who has served 38 years in the Bureau of Prisons across a wide variety of
institutions and security levels, the living conditions at Sandstone since
modified operations began on April 1, 2020, have been by far and away the worst
living conditions he has ever experienced during his stay in the Bureau of
Prisons.

III. Argument

A prisoner seeking to reduce his term of imprisonment pursuant to 18 U.S.C.
3582(c)(1)(A)(7) must make four showings: (1) Exhaustion of administrative
remedies; (2) extraordinary and compelling circumstances; (3) no danger to the
safety of any other person or to the community; and (4) the 18 U.S.C. § 3553(a)
factors support a reduction in sentence. See 18 U.S.C. 3582(c)(1)(A). See also,

e.g., United States v. Campbell, No. CRO3-4020-LTS, 2020 U.S. Dist LEXIS 112335

 

(N.D. Iowa June 26, 2020). Defendant can make all of these showings.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 4of12 Document 85
1, Exhaustion of Administrative Remedies.

A party "exhausts administrative remedies as required by 18 U.S.C.
3582(c)(1)(A) so long as his motion is filed at least 30 days after the receipt
of an administrative request by his warden." Id. Defendant sent and the warden
of Defendant's institution received Defendant's request for the relief sought in
this motion on or around (see attached). Over 30 days have passed since the
warden's receipt of Defendant's administrative request. Defendant has exhausted
his administrative remedies. 18 U.S.C. § 3582(c)(1)(A)(i).

2. Extraordinary and Compelling Circumstances.

18 U.S.C. § 3582 was originally enacted as a "safety valve" to re-assess
whether a sentence reduction was warranted by factors that previously would have
been addressed through the abolished parole system. S. Rep. No. 98-225, at 121
(1983). The First Step Act made significant changes to 18 U.S.C. § 3582. See 18
U.S.C. § 3582(c)(1)(A) (i). Now, section 3582 empowers a court to reduce a
defendant's sentence after they have exhausted their administrative remedies
whenever "extraordinary and compelling circumstances warrant such a reduction."
Id.

This is so, because while Congress initially delegated to the U.S.
Sentencing Commission ("Commission") the responsibility of defining
"extraordinary and compelling reasons", 28 U.S.C. 994(t), it was not until 2007,
more than two decades after the statute was enacted, that the Commission stated
that "extraordinary and compelling reasons" include medical conditions, age,
family circumstances and “other reasons". U.S.S.G. § 1b1.13, comm. n. 1. Now, in
light of the First Step Act's objective to increase courts' abilities to grant
compassionate release or otherwise reduce sentences, courts are no longer
constrained by either the Commission or the Bureau of Prisons’ determination of
whether a sentence reduction is appropriate.

5

Case 2:18-cr-00024-JPS Filed 07/12/21 Page5of12 Document 85
When a defendant exhausts their administrative remedies the court may, upon
motion of the defendant, reduce the defendant's sentence after considering the
factors set forth in 18 U.S.C. § 3553(a) to the extent they are applicable,
provided the court finds that extraordinary and compelling reasons warrant such a

reduction. See, e.g., United States v. Long, No. 20-3064 (D.C. Cir. May 18,

 

2021)("We, like seven other circuits, hold that this policy statement is not
applicable to compassionate release motions filed by defendants, and so we vacate
the district court's order and remand for further proceedings."); United States
v. Valdez, No. 98-cr-133-01, 2019 WL 7373023, at *2 (D. Alaska Dec. 31,
2019)("This court concludes that it is no longer bound to look to the Director of
the Bureau of Prisons for a definition of extraordinary and compelling reasons

beyond application note 1(A) through (C)"); United States v. O'Bryan, No.

 

96-10076-30, 2020 WL 869475, at *2 (D. Kansas Feb 21, 2020)(agreeing with
"numerous courts" that have "recognized the court can determine whether
extraordinary and compelling reasons exist to modify a sentence - and may do so
under the 'catch-all' provision similar to that recognized in U.S.S.G. Manual
1b1.13 n.1(D), that is, ‘an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C)' relating
to the prisoner's health or family relations.").

As these examples illustrate, courts, no longer constrained by the
Commission and Bureau of Prisons' narrow interpretation of "extraordinary and
compelling reasons," have embraced their broad discretion under § 3582(c)(1)(A)
to grant motions to reduce sentences. Defendant respectfully submits that the
conditions to which he has been subjected since April 1, 2020, constitute

"extraordinary and compelling reasons," as they implicate serious negative

departures from the standards of confinement at Sandstone FCI.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 6of12 Document 85
LACK OF ACCESS TO FRESH AIR AND EXERCISE

Since April 1, 2020, Defendant has on average received less than 90 minutes
of outdoor exercise per week. This condition raises serious Constitutional
questions, in addition to constituting an extraordinary and compelling reason.
"[E]xercise has been determined to be one of the basic human necessities..."
Hearns v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). Although the courts have
not identified a specific amount of weekly exercise that must be afforded, it has
been held that providing pretrial detainees in administrative segregation with,
at best, only 90 minutes of out-of-cell exercise "does not give meaningful

protection to this basic human necessity." Pierce v. County of Orange, 526 F.3d

 

1190, 1212 (9th Cir. 2008).

Accordingly, Sandstone FCI's subjection of Defendant to an average of fewer
than 90 minutes of outdoor exercise per week presents an “objectively,
sufficiently serious deprivation of outdoor exercise." Morgan v. Morgansen, 465
F.3d 1041, 1043 (9th Cir. 2006).

Making these conditions even more extraordinary and compelling is that
Sandstone FCI's denial of access to outdoor exercise was contrary to Centers for
Disease Control guidance, which encouraged outdoor exercise as a way to stay
healthy during the pandemic. Indeed, Defendant's ability to social distance from
his fellow inmates would have been greatly enhanced out on the exercise yard,
which has an estimated 20 times greater area than the densely-packed open
dormitory housing unit in which Defendant lives. The serious Constitutional
questions raised by Defendant's lack of access to fresh air and exercise since
April 1, 2020, is one reason for the Court to find the presence of extraordinary

and compelling reasons.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 7 of12 Document 85
LACK OF REHABILITATIVE PROGRAMMING

Prior to the pandemic, Defendant actively participated in productive
activities to keep himself busy and to continue his progress towards being a
contributing member of society when he leaves prison. All of this came to a halt
on April 1, 2020, when Sandstone FCI announced that inmates would be restricted
to their housing units for the indefinite future. Treatises suggest that
"[Clourts have not made a positive rehabilitative program a constitutional right.
It is clear, however, that a penal system cannot be operated in such a manner
that it impedes the ability of prisoners to attempt their own rehabilitation, or

simply to avoid physical, mental, or social deterioration." John Palmer,
Constitutional Rights of Prisoners, 10.2 Right to Rehabilitation (9th Ed.).

Sandstone FCI's COVID-19 mitigation strategy consisted of confining inmates
to their housing units. This strategy, of course, came at the expense of
rehabilitative opportunities. This lack of rehabilitative opportunities is a
factor that is properly considered in a finding of extraordinary and compelling
reasons for the purposes of 18 U.S.C. § 3582.

INHUMANE HOUSING

In the midst of a deadly global pandemic, Defendant was housed in a crowded
open dormitory setting where he had no ability to protect himself from COVID-19
infection. And Defendant, in fact, was infected with the virus in a setting

where numerous inmates were hospitalized and one inmate died. Defendant's

COVID-19 infection took a substantial physical and emotional toll on Defendant.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 8of12 Document 85
District courts nationwide have given significant weight to an inmate's
inability to protect themselves from the virus when determining the presence of

extraordinary and compelling reasons. For example, in United States v. Atkinson,

 

No. 2:19-cry-55 JAM(CHI), 2020 WL 1904585, **2-4 (D. Nev. Apr. 17, 2020), the
court recognized how the realities of prison life make it impossible or medically
vulnerable inmates to follow CDC guidelines to protect themselves in the face of

COVID-19. Id. at *4. See also United States v. Burrell, No. 17-CR-491-RS-1,

 

2020 WL 1846788, at *4 (N.D. Cal. Apr. 10, 2020)(same). Defendant's housing
conditions, which made him unable to protect himself from past and future
COVID-19 infection, is an extraordinary and compelling reason.

INABILITY TO ATTEND TO SPIRITUAL NEEDS

Since April 1, 2020, Defendant has been unable to attend a single religious
service or otherwise attend to his spiritual needs. The chapel only recently
Opened, and then it is open for the purpose of allowing inmates to sit silently
individually or watch movies.

NO VISITATION

Defendant has been unable to visit with his loved ones. The Court can
imagine the emotional and mental anguish that would result from someone being
unable to see their children, parents, siblings, and other loved ones. Though
visiting has recently "reopened," visitation currently consists of sitting in a
room separated by a plastic shower curtain. There is no hugging or other
contact. Children under the age of 16 are not allowed to visit. Visit times are
sharply restricted. The "visiting" that occurs right now is almost no visiting
at all. This is true even for inmates and visitors who have been fully

vaccinated.

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 9of12 Document 85
OVERALL

The above factors, whether considered together or separately, strongly
support a finding of extraordinary and compelling reasons. Defendant asks the
Court to review a decision from the Southern District of New York, United States
v. Hatcher, 18-CR-454-10 (KPF)(S.D.N.Y.). In Hatcher, a district court that had
previously denied a 18 U.S.C. § 3582 motion to reduce a sentence in the early
months of the COVID-19 pandemic reversed course and granted a similar motion in
light of the extreme length of time to which the movant in that case had been
subjected to harsh prison conditions. The conditions described by the movant in
that case and the physical and emotional toll caused by those conditions are
directly comparable to Defendant's experience in the Bureau of Prisons during the
COVID-19 pandemic.

3. Defendant's Motion, if Granted, Would Not Result in Defendant's Release;

The Granting of Defendant's Motion Thus Cannot Plausibly be Said to
Present a Danger to Anyone.

Defendant's motion does not ask the Court to grant him immediate release.
Rather, Defendant's motion asks the Court to reduce Defendant's remaining term of
imprisonment. Accordingly, the granting of Defendant's motion cannot plausibly
be said to present a danger to anyone.

4. The § 3553 Factors Favor a Reduction in Sentence.

In a motion governed by 18 U.S.C. § 3582, courts must consider the relevant
sentencing factors set forth in 18 U.S.C. § 3553(a) to determine whether a
sentence reduction is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).

At Defendant's sentencing, the Court considered the § 3553 factors and
imposed a term of imprisonment which, in its discretion, it determined was
warranted. It is not the point of this motion to revisit the Court's sentencing

decision.

10

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 10o0f12 Document 85
Rather, the fundamental question posed by this motion is whether the Court
would have imposed a different sentence had it known that Defendant would face
much harsher prison conditions than what the Court could have possibly
anticipated at sentencing.

In United States v. King, No. 17-cr-20332, 2020 U.S. Dist. LEXIS 165451,

 

*14-16 (E.D. Mich. Sept. 10, 2020), the district court granted a sentence
reduction motion based, in part, on the inmate's description of conditions at
Ashland FCI during the COVID-19 pandemic. According to the inmate's description,
Ashland FCI implemented modified operations on April 1, 2020, to mitigate the
spread of COVID-19.

These operations, which sound quite familiar to Defendant, consisted of
limited access to: institution facilities; outdoor exercise; commissary; and
Bureau of Prisons programming. In its order granting the defendant's motion, the
court observed, "Had the Court known when it sentenced King that he would be
subjected to such additional restrictions while incarcerated, it may have
sentenced him to a shorter term of imprisonment." Id. Defendant asks the Court
to apply similar reasoning here.

The defendant in King requested and received immediate release. Though
Defendant would accept the Court's granting of immediate release if it were to be
ordered, at a minimum Defendant is requesting a 14 month reduction to account for
the 14 months of extraordinarily difficult living conditions that Defendant has
been subjected to during the COVID-19 pandemic. In the event that the Court
finds that 14 months is an insufficient correction for the harsh conditions
Defendant has experienced, then Defendant asks the Court to exercise its

discretion to determine an appropriate reduction.

ll

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 11o0f12 Document 85
IV. Conclusion

The Court should grant this motion.

 

Date
Karl Schneider
#16464-089 K2
Federal Correctional Institution
P.O. Box 1000
Sandstone, MN 55072
VERIFICATION

I am the defendant in the above-captioned action. I certify under
penalty of perjury that the warden received my request for a sentence
reduction based on the harsh prison conditions I have experienced during the
COVID-19 pandemic over 30 days ago and that the facts presented in my motion
and supporting memorandum accurately describe the prison conditions I have
experienced during the COVID-19 pandemic at Sandstone FCI.

Date:

 

Karl Schneider
CERTIFICATE OF SERVICE
I hereby certify that on » 2021, the above-named document was
placed in the inmate mailbox in my housing unit, to be mailed First Class
mail, postage-paid to the following address:
362 U.S. Courthouse
517 E. Wisconsin Ave.

Milwaukee, Wisconsin 53202
Dated:

 

Karl Schneider

12

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 12o0f12 Document 85
